Citation Nr: 1644019	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  13-15 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).

2. Entitlement to service connection for diabetes mellitus, type II, to include as a result of in-service herbicide exposure.
	
3. Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.
	
4. Entitlement to service connection for bilateral hand neuropathy, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to May 1967, including service in the brown waters of the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at his local VA office.  However, in correspondence dated in April 2015, the Veteran withdrew his hearing request.  Under 38 C.F.R. § 20.704(e), a request for a hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

Before the claims file was certified for appeal, by a March 2013 rating action, the RO granted service connection for bilateral hearing loss, evaluating it as noncompensably disabling, effective March 11, 2013.  The RO also granted service connection for tinnitus and evaluated it as 10 percent disabling, effective August 7, 2009.  The Board finds that these grants of service connection for bilateral hearing loss and tinnitus constitute a full award of the benefits sough on appeal with respect to these issues.  See Grantham v. Brown, 114 F.3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for this disability; thus, this matter is not in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has COPD, diabetes mellitus, erectile dysfunction, and bilateral hand neuropathy due to his active service.  Specifically, the Veteran maintains that he developed COPD as a result of service and his diabetes mellitus as a result of herbicide exposure while serving in the Republic of Vietnam.  He also contends that the erectile dysfunction and bilateral hand neuropathy are secondary to his diabetes claim.  See Appellate Brief, VSO Informal Hearing Presentation, September 2016.

The Veteran's service treatment records (STRs) are absent any complaints or diagnoses of the claimed disabilities.  However, post-service treatment records reflect that the Veteran is being treated for COPD at Puget Sound VA Medical Center (VAMC) and has also received treatment for possible erectile dysfunction.  Further, November 2009 post-service treatment records reflect that the Veteran was pre-diabetic; however, there is no evidence in the claims file of a diagnosis of diabetes mellitus.

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If the VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such examination is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

COPD

The Veteran's STRs are devoid of information regarding any pulmonary disabilities or injuries and the claims file does not reflect any complaints of such disabilities during the Veteran's time in service.  Although the service treatment records reflect that he was seen on occasion for chest pain, these symptoms were attributed to either a respiratory infection or rubella.  The Board acknowledges that the Veteran is receiving treatment for COPD at the Puget Sound VAMC as documented in a November 2009 medical report.  However, there is insufficient evidence in the claims file to determine whether the Veteran's COPD is related to his period of service.

Diabetes Mellitus, type II, Erectile Dysfunction, and Bilateral Hand Neuropathy

The Veteran contends that he has diabetes mellitus as a result of his in-service herbicide exposure while serving in Vietnam and relates any current disabilities of erectile dysfunction and bilateral hand neuropathy to any diagnosis of diabetes mellitus.  Review of the service personnel records reflect that the Veteran served aboard the USS Harnett County (LST-821) which was on the official waters of the Republic of Vietnam from January 1967 to May 1967.  See August 2009 Personnel Information Exchange System (PIES) Request for Information.

In September 2010, the Veterans Benefit Administration issued a Training Letter detailing the procedures for adjudicating claims based on herbicide exposure from Navy veterans.  The training letter explained that vessels such as gun line ships, aircraft carriers and supply and support ships were referred to as "Blue Water" navy as they operated in the blue-colored waters of the open ocean.  Smaller vessels based along the close coastal waters or within the inland waterways of Vietnam were referred to as the "Brown Water" navy as they operated on the muddy, brown-colored inland waterways of Vietnam.  For claims of herbicide exposure based upon "Brown Water" navy service, a request for verification of the ships' operations was to be sent to the National Personnel Records Center (NPRC) through PIES.  The RO was also to reference a document listing the Navy ships associated with service in Vietnam and hence exposure to herbicide agents.  See Training Letter 10-06 (September 2010).  

The Board notes that a review of the document compiled for the VA entitled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" contains a list of ships that operated primarily or temporarily on Vietnam's inland waterways, ships that docked to the shore or pier in Vietnam, and ships that operated on Vietnam's close coastal waters for extended periods of time with evidence that crew member went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  This document further revealed that all vessels with the designation LST (Landing Ship, Tank) were operating primarily or exclusively on Vietnam's inland waterways.  See also http://www.publichealth.va.gov/exposures/agentorange/shiplist/index.asp.  As noted above, the Veteran's military personnel records reflect that he served aboard the USS Harnett County for a period of time between January 1967 and May 1967, and this ship had the LST designation.  In light of this document, the Board concedes the Veteran's exposure to herbicides while serving in Vietnam. 

Certain diseases linked to exposure to herbicides in the Republic of Vietnam are presumed to have been incurred in service, if they become manifest at any point after service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307, 3.309(e).  The Board notes that diabetes mellitus is listed among the diseases associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  The Board also notes that acute and subacute peripheral neuropathy are listed among the diseases associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  However, in order for service connection to be presumed, either of these disorders must have become manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active military service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Secondary service connection is also available for chronic aggravation of a nonservice-connected disorder.  In reaching the determination as to aggravation of a nonservice-connected disability, the baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to a baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice-connected disorder.  See 38 C.F.R. § 3.310.

The STRs are devoid of any findings, complaints, treatment or diagnosis of diabetes mellitus, erectile dysfunction, and bilateral hand neuropathy.  There is a post-service treatment record dated November 2009 which reflects that the Veteran was pre-diabetic, but the Veteran's file is absent any records reflecting a definitive diagnosis of diabetes mellitus.  The Veteran reported that he received treatment at private medical center Group Health Cooperative, but VA was unable to retrieve treatment records from the facility, despite two requests, and therefore the RO was unable to review these potentially pertinent documents prior to issuing its rating decision.  As such, the Board finds that the Veteran's claim for diabetes should be remanded so he can be afforded a VA examination to determine whether he has a diagnosis of diabetes mellitus, type II.

With respect to the Veteran's claims for bilateral hand neuropathy and erectile dysfunction, the Board finds that these claims are inextricably intertwined with his claim seeking service connection for diabetes mellitus.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In light of the Veteran's competent assertions that he developed COPD in service, and the post-service treatment records reflecting ongoing treatment for, and a diagnosis of, COPD, the Board finds that the Veteran should also be afforded a VA examination to determine whether his COPD is related to his military service.

Also, during a November 2009 VA treatment visit, it was noted that the Veteran was currently receiving benefits from the Social Security Administration (SSA).  However, the record is unclear as to what disability(ies) the Veteran is receiving disability benefits for.  Therefore, on remand, VA should acquire a copy of the decision granting SSA disability benefits, as well as copies of the medical records used in the determination of benefits made to the Veteran by SSA.

As this matter is being remanded for the reasons set forth above, any additional VA and private treatment records pertaining to the claims on appeal should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:
	
1. Send a letter to the Veteran, requesting that he identify all locations of VA and non-VA treatment or evaluation for his COPD, diabetes mellitus, erectile dysfunction, and/or bilateral hand neuropathy.  Assist the Veteran in obtaining any such records and associate them with the claims file.  In addition, make another attempt at retrieving treatment records from Group Health Cooperative, the medical provider identified by the Veteran.  If the records are not obtained, negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing, to include that he may submit medical records directly to VA.

2. Request from the SSA any administrative decisions and medical records regarding any claim by the Veteran for disability benefits and associate them with the claims file.  All efforts to obtain these records should be fully documented, and if the records are not obtained, associate negative response or responses with the claims file.  

3. Ensure that the Veteran is scheduled for a VA examination with regard to his COPD.  The examiner must review the claims file in conjunction with the examination. 

The examiner must provide a medical opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's COPD had its onset during his period of service, or that it is otherwise etiologically related to active service.  In answering this question, the examiner should address any assertions made by the Veteran indicating that he has experienced ongoing symptoms of COPD since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  The examiner must support any opinion rendered with a rationale (explanation).  

4. Ensure that the Veteran is scheduled for a VA examination to determine whether the Veteran has diabetes mellitus.  The examiner must review the claims file in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report. 

5. Ensure that the Veteran is scheduled Veteran for a VA examination to determine whether the Veteran has an erectile dysfunction disability, and, if so, the etiology of such disability.  The examiner must review the claims file in conjunction with the examination.  

For any erectile dysfunction diagnosed on examination, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its clinical onset in service, is otherwise related to the Veteran's military service, or is caused or worsened by any diagnosed diabetes mellitus.  The examiner must support any opinion rendered with a rationale (explanation).  

6. Ensure that the Veteran is scheduled for a VA examination to determine if he has hand neuropathy, and if so, the etiology of such disability.  The examiner must review the claims file in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

The examiner must provide a medical opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any hand neuropathy had its onset during service, is otherwise caused by his military service, or was caused or chronically worsened by any diagnosed diabetes mellitus.  The examiner must support any opinion rendered with a rationale (explanation).  


7. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the claims that are the subject of this Remand.  If any benefit sought is not granted, furnish to the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

